—Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about June 3, 1998, which, in actions for personal injuries allegedly caused by exposure to DES, granted the motion of defendant-respondent Eli Lilly & Co. to disqualify the law firm representing plaintiffs, unanimously affirmed, without costs.
We agree with the motion court that the 12-attorney law firm representing plaintiffs, where defendant’s former attorney of seven years’ duration is still employed (cf., Solow v Grace & Co., 83 NY2d 303, 313), failed to sustain its burden of demonstrating that it adopted safeguards adequate to assure against the likelihood that defendant’s confidences would be divulged (compare, Kassis v Teacher’s Ins. & Annuity Assn., 243 AD2d 191, lv granted 253 AD2d 1004). There are no issues of fact requiring a hearing. Concur — Milonas, J. P., Ellerin, Rubin, Tom and Saxe, JJ.